CONFESSION OF ERROR

PER CURIAM.
Based upon the appellee’s appropriate Confession of Error, the sentence imposed in this case must be reversed because the trial court improperly waived the minimum mandatary sentence, required by Section 893.135(l)(b)l.b., Florida Statutes, over the objection of the State. Since the sentence entered was a condition of a plea of guilty, this cause must be remanded to the trial court with directions to vacate the sentence and permit the defendant to withdraw his plea. See State v. Ross, 447 So.2d 1380 (Fla. 4th DCA 1984).
Reversed and remanded with directions.